Tucker, P.
The judgment in this case is altogether irregular. The cause having been remanded to the rules, to enable the plaintiff to amend his declara*580tion, ought to have been there regularly proceeded in, upon the filing of the declaration, by rule to plead &c. to an office judgment or an issue. Parties indeed may amend their pleadings in court, where they are willing and consent to make up an issue there; but there can be no judgment by default for want of a plea, except at the rules. This judgment is not then a judgment by default, but it is altogether an irregular judgment, taken against the defendants as if they were really in default, when they were not so. It must therefore be reversed.
The entry in the court of appeals was as follows:
“ The court is of opinion that the judgment is erro-> neous in this, that after the cause had been remanded to the rules, it ought to have been regularly proceeded in there, to an issue or office judgment, unless by consent an issue had been made up in court; and it was altogether irregular to enter up the judgment in court without such previous proceeding.” Therefore, judgment reversed with costs. “ And this court, not deciding upon the sufficiency of the declaration, as that question does not properly arise in the present state of the case, doth order that the cause be remanded to the circuit superior court, to be sent back to the rules for further proceedings to be had therein.”